DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 09/02/2021.  Claims 1-4, 9, and 10 have been amended, and claims 5-8 have been cancelled.  Claims 1-4, 9, and 10 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 9, and 10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “displaying, by the attention application, the media content received from the centralized media platform to a user of the attention application accompanied by an integrated tip button added to the media content locally by the attention application” is not supported by the specification.  A review of the specification has found no indication of the tip button being added by the attention application.  The Examiner points to at least paragraph [0049] which states, “FIG. 5 is a diagram 500 of a microblogger feed with digital asset attention token reward button on third-party content contributions. The various third-party content contributions 504 (e.g., microblog posts) are each associated with several action buttons (e.g., reply, reblog, love, and tip 506) as displayed on the attention application 502. The third-party content is confined to an area 504 of the feed 500. Inside the area 504 is a tip button 506. Clicking the tip button 506 will lead the digital asset wallet of the attention application 502 to reward a digital asset token to the account that posted the content 504 and not to the operator of the microblogging platform.” While this indicates that the feed includes a tip button, there is no indication that the tip button was added by the attention application.
Dependent claims are rejected as well because they inherit the limitations of the independent claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 9, and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed an abstract idea without significantly more.  Independent claim 1 recites (additional limitations crossed out):

receiving, 
displaying, 
collecting, 
executing, based at least in part on the indicia of user attention, a transfer of a 
The above limitations, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of a marketing/sales activity.  That is, other than reciting the steps as being performed by an “attention application” including a “digital asset wallet”, nothing in the claims precludes the steps from being described as a marketing/sales activity.  For example, but for the “attention application” and “digital asset wallet” language, the steps describe paying a publisher for presented content that has received attention, which is a marketing/sales activity.  If a claim limitation, under its broadest reasonable interpretation, covers performance of an advertising activity, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of an “attention application” to perform the steps.  This additional element is recited at a high level of generality (see at least Paras [0002], [0021]) such that it amount to no more than mere instructions to apply the exception using generic computing components.  Further, the inclusion of a “digital asset wallet”, and a “digital” asset reward 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an “attention application” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components, while the elements of a “digital asset wallet” and “digital” asset reward merely link the judicial exception to a particular technological environment or field of use.  Mere instructions to apply an exception using a generic computer component, or general linking the judicial exception to a particular technological environment or field of use cannot provide an inventive concept.  Therefore the claim is not found to be patent eligible.
Claims 2-10 are dependent on claim 1, and include all the limitations of claim 1.  Therefore, they are also found to be directed to an abstract idea.  Claims 2-10 merely further narrow the abstract idea.  For example, claims 2-4 merely describe attributes of the payment to the publisher, claim 5 merely describes the publisher, and claim 9 merely describes parameters of the digital asset reward.  Claim 10 indicates that the media content is a “toast notification”, however this merely links the judicial exception to a particular technological environment or field of use.  The dependent claims have not been found to integrate the judicial exception into a 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyooka (US 2020/0322685) in view of “Reddcoin Tip Platform” by Andy Groff available on November 29, 2014, hereinafter referred to as RTP1, and “What is Reddcoin” by Reddcoin available on August 2, 2014, hereinafter referred to as Reddcoin2.
Regarding claim 1, Kiyooka discloses a method of attention token rewards, the method comprising:
receiving, at an attention application, media content originating from a third-party content-producing account on a centralized media platform, the attention application including a digital asset wallet of attention tokens;  
displaying, by the attention application, the media content received from the centralized media platform to a user of the attention application;
Kiyooka discloses a user viewing videos that have been uploaded by a content creator via a browser, wherein the user has an associated wallet (Paras. [0097], [0108], Fig. 6)
However, while Kiyooka disclose tip buttons, Kiyooka does not explicitly disclose that the media content is accompanied by an integrated tip button added to the media content locally by the attention application.  RTP teaches a Chrome browser extension that adds a tip button to sites such as Reddit, Twitch, and Twitter so that a user may tip with cryptocurrency.  It would have been obvious to one of ordinary skill in the art to modify Kiyooka to utilize the teachings of RTP since it would allow users to tip cryptocurrency without remembering tipping syntax.
Kiyooka also discloses: 
collecting, by the attention application, indicia of user attention to the media content during an attention session by a user interaction with the tip button; and
executing, based at least in part on the indicia of user attention, a transfer of a digital asset reward from the digital asset wallet to the publisher.
Kiyooka discloses a user operating a displayed tipping button (i.e. indicia of user attention), and processing a tip to the content creator of a displayed video (Para. [0026]).
However, while Kiyooka discloses transferring tips (i.e. digital asset rewards) to content creators, Kiyooka does not explicitly disclose transferring the digital asset reward to the third-part[y] content producing account and not to the centralized media platform.  Reddcoin teaches the direct transfer of microdonations to content creators.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kiyooka to send money directly to content creators as taught by Reddcoin since it would remove transaction fees (0:33 of Reddcoin).
Regarding claim 2, Kiyooka discloses The method of claim 1, wherein the transfer of the digital asset reward includes a set of payments to third-party content producing accounts on centralized media platforms, an amount of each payment in the set of payments being based on a fraction of attention of a user of the attention application paid to each third-party content producing account.  Kiyooka discloses a system wherein a user may tip a content creator (i.e. 100% of payment based on attention) (Para. [0026]).
Regarding claim 3, Kiyooka discloses the method of claim 1, wherein the transfer of the digital asset reward from the digital asset wallet includes a one-time tip payment to a one of the third-party content producing accounts.  Kiyooka discloses a system wherein a user may tip a content creator (Para. [0026]).
Regarding claim 4, Kiyooka discloses the method of claim 2, wherein the transfer of the digital asset reward from the digital asset wallet is a recurring tip to one of the third-party content producing accounts.  Kiyooka discloses a system wherein a user may tip a content creator multiple times (Paras. [0026], [0134]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyooka in view of RTB and Reddcoin, and in further view of Redlich (US 2015/0120466)
Regarding claim 9, Kiyooka, RTB, and Reddcoin do not disclose the method of claim 1, wherein the digital asset reward depends at least in part on a dwell time on the media content.  Redlich teaches a system wherein time spent on specific uploaded content is considered in determining a payment score for a content provider (Para. [0276]).  It would have been obvious to one of ordinary skill in the art to modify Kiyooka, RTB, and Reddcoin to consider time spent viewing content as taught by Redlich since longer viewer spend on content is an indication of higher quality content which would be reflected in higher payment (Para. [0287]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyooka in view of RTB and Reddcoin, and in further view of Lo (US 2019/0238937)
Regarding claim 10, Kiyooka, does not explicitly disclose the method of claim 1, wherein the media content includes a toast notification with a hyperlink.  Lo teaches a system wherein the number of click-throughs on interactive content is tracked and wherein the interactive content incudes pop-up links (i.e. toast notifications) (Paras. [0033]-[0036]; Para. [0019] of associated provisional).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kiyooka to track click-throughs of pop-up links as taught by Lo since it would allow providers with knowledge about user behaviors and interests (Para. [0017]).
Response to Arguments
Applicant's arguments regarding claims rejected under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant argues with substance:
Applicant argues that the “attention application itself rewrites the media feed from the centralized platform to add the integrated tip button…” and therefore has similarity to DDR.  The Examiner respectfully disagrees.  As stated above in the 112 rejection, a review of the specification has found no altering of websites/media feeds through the integration of a tip button by the attention application.  The specification merely features the inclusion of a tip button, which does not provide a technological improvement.
Applicant argues that the claims are similar to Ancora 
Further, the utilization of a blockchain wallet to facilitate direct payment to a content creator and cut out the centralized media platform provides no improvement to the functioning capabilities of any involved computing elements.  If anything, direct payment to content creators presents an improvement to a business method.
Based on at least the above, the 101 rejection is maintained.
Applicant's arguments regarding claims rejected under 35 U.S.C. 102 have been fully considered but are moot due to the application of additional prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Franham (US 2018/0357729) discloses users compensating content creators (Paras. [0013], [0109]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261.  The examiner can normally be reached on Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE G ROBINSON/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Found at https://chrome.google.com/webstore/detail/reddcoin-tip-platform/lcoponfclppkdadbglnkhedjonbfegic?hl=en
        2 Found at https://www.youtube.com/watch?v=KlYJ0sNVVpg